Citation Nr: 1210895	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  09-08 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to February 1991.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Muskogee, Oklahoma, Regional Office which, in pertinent part, denied an increased disability evaluation for the Veteran's right inguinal hernia repair and scar residuals.  In May 2010, the Regional Office, in pertinent part; granted compensation under the provisions of 38 U.S.C.A. § 1151 for left inguinal hernia repair and scar residuals; granted compensation under the provisions of 38 U.S.C.A. § 1151 for testicular pain; assigned 10 percent evaluations for those disabilities; effectuated the awards as of June 29, 2009; and denied a TDIU.  

In November 2010, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Nevada.  The Veteran's claims files were subsequently transferred to the Reno, Nevada, Regional Office (RO).  

In October 2011, the RO recharacterized the Veteran's inguinal hernia repair residuals as right and left inguinal hernia repair and scar residuals; assigned a 20 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011) due to bilateral involvement; and effectuated the award as of June 29, 2009.  

The issues of an evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, on an extraschedular basis; an evaluation in excess of 20 percent for his right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, on an extraschedular basis; and a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 29, 2009, the Veteran's right inguinal hernia repair residuals were objectively shown to be well-healed and without true hernia protrusion.  

2.  On and after June 29, 2009, the Veteran's right and left inguinal hernia repair residuals were objectively shown to be well-healed and without true hernia protrusion.  

3.  The Veteran's right and left inguinal hernia repair residuals present such an exceptional or unusual disability picture as to render impractical the application of the schedular criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.114, Diagnostic Code 7338 (2011).  

2.  The requirements for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, have been met.  38 C.F.R. § 3.321 (2011).  

3.  The criteria for a schedular evaluation in excess of 20 percent for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.114, Diagnostic Code 7338 (2011).  

4.  The requirements for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular rating for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, have been met.  38 C.F.R. § 3.321 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In regards to the issues of increased schedular evaluations for the Veteran's right and left inguinal hernia repair and scar residuals, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in April 2008, September 2008, and May 2010 which informed the Veteran of him of the evidence generally needed to support a claim of entitlement to an increased evaluation for inguinal hernia repair and scar residuals and the effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claims. The April 2008 VCAA notice was issued to the Veteran prior to the July 2008 rating decision from which the instant appeal arises.  The Veteran's claim was readjudicated in both the February 2009 statement of the case (SOC) and the September 2010 and October 2011 supplemental statement of the cases (SSOC).  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has been afforded multiple VA examinations which address the nature and severity of his inguinal hernia repair residuals.  The examination reports are of record.  All identified and available VA, Social Security Administration (SSA), and private documentation has been secured to the extent possible.  The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case insofar as any errors committed were not harmful to the essential fairness of the instant proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board consideration of the merits of his claims.  


II.  Historical Review

The Veteran's service treatment records indicate that he underwent a right inguinal hernia repair in March 1989.  In February 1991, VA established service connection for right inguinal hernia repair residuals; assigned a noncompensable evaluation for that disability; and effectuated the award as of February 23, 1991.  

The report of a June 1996 VA examination for compensation purposes states that the Veteran exhibited a reducible right inguinal hernia.  The Veteran was diagnosed with post-operative right inguinal hernia residuals with recurrence.  In July 1996, VA increased the evaluation of the Veteran's right inguinal hernia repair residuals from noncompensable to 10 percent and effectuated the award as of May 31, 1996.  

In May 2010, VA granted compensation under the provisions of 38 U.S.C.A. § 1151 for left inguinal hernia repair and scar residuals; assigned a 10 percent evaluations for that disability; and effectuated the award as of June 29, 2009.  In October 2011, the RO recharacterized the Veteran's hernia repair residuals as right and left inguinal hernia repair and scar residuals; assigned a 20 percent evaluation for that disability under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 (2011) due to bilateral involvement; and effectuated the award as of June 29, 2009.  


III.  Increased Schedular Evaluations

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A noncompensable evaluation is warranted for a small reducible inguinal hernia, an inguinal hernia without true hernia protrusion, or a pre-operative inguinal hernia which is remediable.  A 10 percent evaluation is warranted for a recurrent post-operative hernia which is readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is warranted for a small post-operative recurrent hernia or an unoperated irremediable hernia which is either not well-supported by a truss or not readily reducible.  An inoperable large post-operative recurrent hernia which is not well-supported under ordinary conditions and not readily reducible merits a 60 percent evaluation.  An additional 10 percent for bilateral involvement will be added where the second hernia is compensable.  The 10 percent is to be added only if the second hernia is disabling to a compensable degree.  38 C.F.R. § 4.118, Diagnostic Code 7338 (2011).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At an April 15, 2008, examination for compensation purposes conducted for VA, the Veteran complained of lower stomach, groin, and testicular pain; swelling; an inability to lift and to stretch; intensive pain after eating or drinking; and sleeplessness due to pain.  He reported that he was scheduled to undergo bilateral inguinal hernia repairs the day after the examination.  On examination, the Veteran exhibited well-healed bilateral inguinal hernia repair scars; and a right reducible inguina hernia measuring 3 centimeters by 1 centimeter which could not be supported by a belt or a truss.  The examiner stated that the right inguinal hernia was remediable and operable.  

An April 16, 2008, VA treatment record states that the Veteran complained of burning right inguinal pain.  On examination, the Veteran exhibited well-healed bilateral inguinal hernia repair scars; "some" decreased sensation over the left "GF" nerve distribution; and no herniating masses.  An assessment of "no evidence of hernia" was advanced.  A July 2008 VA operative report states that no direct or indirect right inguinal hernia was present.  

An October 2008 written statement from E. C., the Veteran's roommate, conveys that the Veteran's inguinal hernia repair residuals prevented him from both driving and riding in a car; performing household chores such as the laundry, vacuuming, and taking out the trash; lifting any item; and securing a job.  

In a September 2008 written statement, the Veteran advanced that:

I'm a 40 year old male that has the daily activities of a 60 year old man.  I am in constant pain; I can't stretch my arms above my head.  I experience swelling of the abdominal and groin region so as to make sitting for any length of time (30 or more minutes) impossible.  My daily lifestyle has been reduced to a recluse.  ...  This hernia has destroyed my quality of life.  I am unable to find gainful employment at this time if I disclose the lifting restrictions that these have imposed on me.  ...  I have trouble sleeping, eating, and even performing the household chores such as running the vacuum, emptying the trash, or putting away groceries.  I have been almost totally dependent upon others for completing daily activities.  

A March 2009 VA treatment record relates that the Veteran complained of persistent inguina hernia pain.  The Veteran was prescribed medication.  An October 2009 VA treatment entry states that the Veteran complained of left groin pain.  

At a January 2010 examination for compensation purposes conducted for VA, the Veteran complained of chronic burning left groin pain and associated testicular nerve damage, and an inability to lift, to sit, to move, to stand, and to walk.  On examination, the Veteran exhibited well-healed bilateral inguinal hernia repair scars; left scrotal tenderness; and no inguinal hernias.  The Veteran was diagnosed with right and left inguinal hernia repair residuals.  The examiner stated that "the effect of the condition on the claimant's usual occupation is pain interferes with lifting" and "the effect of the condition on the claimant's daily activity is limited lifting."   

At an August 2011 VA examination for compensation purposes, the Veteran complained of chronic left inguinal pain for which he took prescribed Oxycodone.  On examination, the Veteran exhibited no hernias.  The Veteran was diagnosed with left inguinal hernia repair residuals with "no residuals."  The examiner opined that the Veteran's left inguinal hernia residuals had "no significant effects" on either his occupational or daily activities.  

A.  Period Prior to June 29, 2009

The Board has reviewed the probative evidence of record including the Veteran's written statements on appeal.  On repeated surgical and physical examination prior to June 29, 2009, the Veteran was found to objectively exhibit well-healed right inguinal hernia repair residuals and no true inguinal hernias.  The Board acknowledges that the report of the April 15, 2008, examination for compensation purposes conducted for VA notes that the Veteran exhibited a right reducible inguina hernia.  However, both a VA physical examination conducted on April 16, 2008, and a July 2008 VA surgical examination found no evidence of a right inguinal hernia.  In light of this competent and contemporaneous clinical evidence showing no right inguinal hernia, the Board concludes that the April 15, 2008, examination report does not persuasively establish the existence of a recurrent right inguinal hernia.  In the absence of objective evidence of true right hernia protrusion, the Board concludes that a schedular evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).  

B.  Period on and after June 29, 2009

On repeated VA examination, the Veteran has been found to exhibit no right or left inguinal hernias.  In the absence of objective evidence of true right or left hernia protrusion, the Board concludes that a schedular evaluation in excess of 20 percent for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009 is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2011).  
C.  Extraschedular Evaluations

The Veteran advances on appeal that his right and left inguinal hernia repair residuals are manifested by chronic pain which significantly interferes with his daily activities including sitting, standing, lifting, and riding in a car and prevents him from obtaining substantially gainful employment.  

The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App. 111 (2008).  

The Board finds that the unusual or exceptional disability picture associated with the Veteran's inguinal hernia repair residuals renders the schedular criteria under 38 C.F.R. § 4.114, Diagnostic Code 7338 inadequate in the instant appeal.  The Veteran's clinical records and written statements on appeal reflect significant functional and occupational impairment due to his chronic bilateral inguinal area pain.  Accordingly, the Board concludes that the Veteran's right and left inguinal hernia repair residuals present an exceptional disability picture which warrants referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  


ORDER

A schedular evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, is denied.  

Referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of an evaluation in excess of 10 percent for the Veteran's right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, is warranted.  

A schedular evaluation in excess of 20 percent for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, is denied.  

Referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration of an evaluation in excess of 20 percent for the Veteran's right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, is warranted.  


REMAND

The Board has concluded that referral to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of extra-schedular evaluations under the provisions of 38 C.F.R. § 3.321(b)(1) (2011) is appropriate.  Appropriate action should be undertaken to make the referral.  

In May 2010, the RO denied a TDIU.  The Veteran did not submit a notice of disagreement (NOD) with that decision.  Nevertheless, the Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

Accordingly, the case is REMANDED for the following action: 

1.  Refer the Veteran's claims of entitlement to both an evaluation in excess of 10 percent for his right inguinal hernia repair and scar residuals for the period prior to June 29, 2009, and an evaluation in excess of 20 percent for his right inguinal hernia and left inguinal hernia repair and scar residuals for the period on and after June 29, 2009, to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2011).  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


